PER CURIAM:
Don Antonio Dandridge appeals from his conviction for being a felon in possession of a firearm. On appeal, he challenges the denial of his motions to suppress and to dismiss his indictment. We have reviewed the briefs and joint appendix and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. (See J.A. at 17-19, 23, 38-48). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED